*305Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered on or about April 13, 2001, which, to the extent appealed from, granted plaintiffs motion for summary judgment as to liability upon his Labor Law § 240 (1) claim, unanimously affirmed, without costs.
Plaintiff, by adducing evidence that, while performing renovation work in the basement of a building owned by defendant Selina Development Corp. of New York, he fell from an unsecured ladder, set forth a prima facie case of liability under Labor Law § 240 (1) (see Yurkovich v Kvarner Woodworking, 289 AD2d 183), and since Selina has, in opposition to plaintiffs motion, “offered nothing more than mere speculation as to what might have occurred,” the award of summary judgment in plaintiffs favor was appropriate (Wise v 141 McDonald Ave., 297 AD2d 515, 516-517). Selina’s various arguments to the contrary are unavailing. Concur — Nardelli, J.P., Mazzarelli, Rosenberger and Gonzalez, JJ.